   8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 1 of 12 - Page ID # 97



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

DATABASEUSA.COM LLC, a Nevada
Limited Liability Company with its principal
place of business in the State of Nebraska;                       8:19CV423

                    Plaintiff,
                                                        MEMORANDUM and ORDER
        vs.

THE SPAMHAUS PROJECT, a company
limited by guarantee and organized under
the laws of England also known as
The Spamhaus Project LTD

                      Defendant.



       This matter is before the Court after evidentiary hearings on plaintiff

DatabaseUSA.com’s (“Database”) motion for a default judgment, Filing No. 13.

       A clerk’s entry of default was entered in this matter. Filing No. 11. The Court

thereafter entered a default judgment in favor of Database on liability. Filing No. 16.

Hearings on the plaintiff’s damages were scheduled twice.           The Court mailed the

defendant its order setting the final default hearing on damages. Filing No. 16. The

defendant did not appear for either hearing.

       Under the Federal Rules of Civil Procedure, the entry of a default judgment against

a party is committed to the “sound discretion of the trial court.” Belcourt Pub. Sch. Dist.

v. Davis, 786 F.3d 653, 661 (8th Cir. 2015). It is “appropriate for a district court to enter

a default judgment when a party fails to appropriately respond in a timely manner.”

Marshall v. Baggett, 616 F.3d 849, 852 (8th Cir. 2010).         “Upon default, the factual

allegations of a complaint (except those relating to the amount of damages) are taken as
                                             1
     8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 2 of 12 - Page ID # 98



true. Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010). It is, however, “incumbent upon

the district court to ensure that ‘the unchallenged facts constitute a legitimate cause of

action’ prior to entering final judgment.” Marshall, 616 F.3d at 852-53 (quoting Murray,

595 F.3d at 871). Moreover, “‘a default judgment cannot be entered until the amount of

damages has been ascertained.’” Hagen v. Sisseton–Wahpeton Community College,

205 F.3d 1040, 1042 (8th Cir. 2000).

I.      JURISDICTION

        The Court must first determine whether it has jurisdiction.1 In an earlier order, the

court found it had general jurisdiction over the defendant because the corporation’s

activities in knowingly selling internet services to providers who do business in Nebraska

were constant and pervasive ‘as to render [it] essentially at home in the forum State.’”

Filing No. 16, Order at 3. Because the plaintiff’s claims are intentional torts, the Court

should evaluate specific jurisdiction using the “effects test” set forth in Calder v. Jones,

465 U.S. 783, 787-89 (1984). Whaley v. Esebag, 946 F.3d 447, 451 (8th Cir. 2020). In

Calder, personal jurisdiction was established where the nonresident defendant committed

a tort and the associated harm was felt primarily within the forum state. Id.

        The record shows that Database is a business engaged in gathering and providing

various information and databases for the purposes of marketing and analytics. It is a

Nevada limited liability company with its principle place of business in Douglas County,



1 At the first hearing on March 12, 2020, an issue arose on whether the plaintiff had properly served the
defendant under Federal Rule of Civil Procedure 4. The plaintiff was granted leave to submit a brief on the
issue. See Filing No. 28, Brief. The plaintiff has shown that it has complied with the Hague Convention
and personally served a representative authorized to accept service of process in London. Id. To the
extent that the Court has an affirmative obligation to make a finding that the defendant was served
consistent with the Hague Convention before entering default judgment, the Court is satisfied that defendant
Spamhaus was properly served. See 360 Insight, LLC v. Spamhaus Project, 500 F.3d 594, 599 (7th Cir.
2007) (“Spamhaus I”).

                                                     2
   8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 3 of 12 - Page ID # 99



Nebraska. Database gathers information to assist companies with marketing, including

email marketing. The plaintiff alleges that the defendant Spamhaus is a non-profit limited

liability company based in the United Kingdom. Spamhaus holds out to the public that its

Domain Block List (DBL) “includes domains which are used in unsolicited bulk email

including phishing, fraud, ‘419,’ or sending or hosting malware or viruses, as well as other

domains with poor reputation due to many heuristics.” Spamhaus does not list the

heuristics and does not detail the methodology for deciding which companies or

individuals are placed on the DBL. Database alleges it does not participate in “unsolicited

bulk email including phishing, fraud, ‘419,’ or sending or hosting malware or viruses.”

       Spamhaus maintains various “blocklists” which it provides to various Internet

Service Providers (ISPs). ISPs include companies that sell internet access to consumers,

such as cable internet providers. The defendant placed the plaintiff on a DBL. The DBL

is used by various companies to          prevent their users from receiving emails or

communications from companies placed on the DBL. Database claims damages as a

result of this conduct.

       Defendant Spamhaus is not new to the Federal Court. In 2006, a default judgment

was entered against Spamhaus in a similar case in the Northern District of Illinois. See

e360 Insight, LLC v. Spamhaus Project, No. 06 C 3958, 2009 WL 3272874, *1 (N.D. Ill.

Oct. 8, 2009); e360 Insight, LLC v. Spamhaus Project, No. 06 C 3958, 2010 WL 2403045,

*1 (N.D. Ill. June 11, 2010). Both the district court and the Court of Appeals for the

Seventh Circuit found personal jurisdiction over the defendant.       e360 Insight, LLC v.

Spamhaus Project, 500 F.3d 594, 598-600 (7th Cir. 2007) (“Spamhaus I”); see also e360

Insight, LLC v. Spamhaus Project, 658 F.3d 637 (7th Cir. 2007) (“Spamhaus II”). Due to



                                             3
      8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 4 of 12 - Page ID # 100



its failure to appear, the defendant does not assert this Court is without jurisdiction.

Furthermore, the aforementioned courts found personal jurisdiction for similar conduct.

Accordingly, the Court finds it has jurisdiction over the defendant.

II.       CLAIMS

          The record, including the testimony of Database CEO Fred Vakili, shows that

Database discovered in May of 2017 that Spamhaus had added Database to one of its

blocklists. Database was removed from the list in November of 2017 but was added back

to the blocklist, where it has remained.              Database contacted Spamhaus repeatedly

regarding its inclusion on the blocklist. Database followed the procedure Spamhaus

required to be removed from blocklists. On June 20, 2019, Spamhaus declined to remove

Database from its blocklists, stating that “[w]e do not discuss criteria for inclusion in DBL,

however it includes many factors. Your domain matches several of those criteria.” Filing

No. 14-1, Affidavit of Fred Vakili (“Vakili Aff.”) at 3.

          In its Complaint the plaintiff raises two claims (denominated as “Counts”) under

Nebraska law: 1) tortious interference and 2) defamation per se.2                         The necessary

elements of tortious interference with a business relationship or expectation are (1) the

existence of a valid business relationship or expectancy, (2) knowledge by the interferer

of the relationship or expectancy, (3) an unjustified intentional act of interference on the

part of the interferer, (4) proof that the interference caused the harm sustained, and (5)

damage to the party whose relationship or expectancy was disrupted. Matheson v. Stork,

477 N.W.2d 156, 160 (Neb. 1991). One of the basic elements of tortious interference

with a business relationship requires an intentional act which induces or causes a breach



2   Database also denominated “injunction” as a “Count,” but that is properly a remedy.

                                                      4
  8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 5 of 12 - Page ID # 101



or termination of the relationship. See id. An intentional, but justified, act of interference

will not subject the interferer to liability. The Lamar Co., LLC v. City of Fremont, 771

N.W.2d 894, 905–06 (Neb. 2009).

       The plaintiff alleges that Database had valid business relationships and expected

prospective business relationships, Spamhaus had actual or constructive knowledge of

the harmful effects of the domain block list on a company’s business relations, Spamhaus

intentionally left Database on the domain block list without justification, and Database has

sustained substantial harm as a direct and proximate result of Spamhaus’ actions in that

lost current and prospective clients and business relationships. Those allegations satisfy

the standard for entering default judgment on the tortious interference claim.

       Under Nebraska law, “[d]efamation is of two types.” Hatcher v. McShane, 670

N.W.2d 638, 644 (Neb. Ct. App. 2003). There are statements that are actionable per se,

that is, in themselves, or words may be actionable per quod, that is, only on allegation

and proof of the defamatory meaning of the words used and of special damages. K Corp.

v. Stewart, 526 N.W.2d 429, 434 (Neb. 1995). By definition, statements constituting

slander per se are unambiguous in their defamatory meaning and do not require proof of

extraneous facts. Hennis v. O'Connor, 388 N.W.2d 470, 476 (Neb. 1986). Spoken or

written words are slanderous or libelous per se only if they falsely impute the commission

of a crime involving moral turpitude, an infectious disease, or unfitness to perform the

duties of an office or employment, or if they prejudice one in his or her profession or trade

or tend to disinherit one. Matheson v. Stork, 477 N.W.2d 156, 160-61 (Neb. 1991). If a

statement imputes to a business an unfitness to operate, otherwise prejudices its

business operation, or falsely states that a private corporation is in a precarious financial



                                              5
  8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 6 of 12 - Page ID # 102



position, is unable to meet its obligations, and is nearing the end of its existence, that

statement is libel per se. K Corp., 526 N.W.2d at 434. In a suit for slander per se, no

proof of any actual harm to reputation or any other damage is required for the recovery

of either nominal or substantial damages. McCune v. Neitzel, 457 N.W.2d 803, 810 (Neb.

1990).

         Thus, a claim of defamation requires (1) a false and defamatory statement

concerning the plaintiff, (2) an unprivileged publication to a third party, (3) fault amounting

to at least negligence on the part of the publisher, and (4) either actionability of the

statement irrespective of special harm or the existence of special harm caused by the

publication. Norris v. Hathaway, 561 N.W .2d 583, 585 (Neb. Ct. App. 1997). In an action

for defamation, the damages that can be recovered are (1) general damages for harm to

reputation; (2) special damages; (3) damages for mental suffering; and (4) if none of these

are proven, nominal damages. See Hall v. Vakiner, 248 N.W. 70, 71 (Neb. 1933) harm

to reputation and mental suffering); Hruby v. Kalina, 424 N.W.2d 130,132 (Neb. 1988)

(explaining that words which are not slanderous per se do not constitute a basis for

recovery of damages in the absence of a specific allegation of special damages);

Hutchens v. Kuker, 96 N.W.2d 228, 231 (Neb. 1959)(nominal damages).

         Database alleges defamation per se.        Filing No. 1, Complaint.     Because its

allegations relate to harm to a profession or trade, Database states a claim for defamation

per se. A claim for defamation per se requires at least negligent conduct, but even if

Database were regarded as a limited purpose public figure by virtue of advertising and

solicitation, Database has satisfied the “actual malice” standard because it has alleged

Spamhaus’s actions were intentional. Whether the actual malice standard would apply



                                              6
   8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 7 of 12 - Page ID # 103



comes in as an affirmative defense. There is no obligation on the district court to raise

sua sponte affirmative defenses. Spamhaus I, 500 F.3d at 599 (noting however that a

party may generally challenge a default judgment for lack of personal jurisdiction at any

time).

         Database’s allegations satisfy the standards for entry of default judgment on the

defamation claim. As noted above, the Court previously entered a default judgment for

the plaintiff’s stated claims of tortious interference with contractual business relationships

and for defamation. Filing No. 16.

III.     DAMAGES

         A.    Money Damages.

         Database presented evidence of damages for three years of lost revenue equaling

approximately six million dollars. See Filing No. 14-1, Vakili Aff at 5-8. Based on this lost

revenue, Database CEO Fred Vakili opined that the business lost value.                    He

conservatively calculates a business’ value as three times annual revenue. He testified

that the defendant’s tortious conduct caused Database to sustain a total lost value of

eighteen million dollars. Id.

         Under Nebraska law, the trier of fact may award only those damages that are the

probable, direct, and proximate consequences of the wrong complained of. Bedore v.

Ranch Oil Co., 805 N.W.2d 68, 87 (Neb. 2011). A plaintiff's burden to prove the nature

and amount of its damages cannot be satisfied on speculative and conjectural evidence.

Id. However, “proof of damages to a mathematical certainty is not required; the proof is

sufficient if the evidence is such as to allow the trier of fact to estimate actual damages

with a reasonable degree of certainty and exactness.” ACI Worldwide Corp. v. Baldwin



                                              7
  8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 8 of 12 - Page ID # 104



Hackett & Meeks, Inc., 896 N.W.2d 156, 193 (Neb. 2017). Also, a claim for lost profits

must be supported by some financial data which permit an estimate of the actual loss to

be made with reasonable certitude and exactness. Bedore, 805 N.W.2d at 88.

       The Seventh Circuit cases involving Spamhaus are also instructive. Spamhaus I,

500 F.3d at 602-03 (vacating $11 million dollar award based only on a conclusory affidavit

and remanding for a more extensive inquiry and a hearing); Spamhaus II, 658 F.3d at

647–48 (finding failure to offer any evidence that would have allowed the district court to

determine what portion of $27,000 lost gross revenue would have been profit doomed the

damages award). Gross revenue is generally not an appropriate measure of damages

because revenue is calculated without regard to the costs the plaintiff incurred in the

course of making that revenue. Spamhaus II, 658 F.3d at 647.

       The Court will not award the plaintiff damages for either lost revenue or its so-

called devaluation. As noted above, the measure of damages under Nebraska law does

not allow recovery of lost revenue. The appropriate remedy is lost profits. As to the

diminished value of the business, there is no evidence Database was purchased or is in

the process of being purchased. In any event such damages would be on behalf of the

stockholders not the corporation.

       The Court will hold the record open for 30 days to allow the plaintiff to provide a

calculation of its lost profits damages caused by the defendant’s tortious conduct.



       B.     Injunction

       According to well-established principles of equity, a plaintiff seeking a permanent

injunction must satisfy a four-factor test before a court may grant such relief. A plaintiff



                                             8
  8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 9 of 12 - Page ID # 105



must demonstrate: (1) that it has suffered an irreparable injury; (2) that remedies available

at law, such as monetary damages, are inadequate to compensate for that injury; (3) that,

considering the balance of hardships between the plaintiff and defendant, a remedy in

equity is warranted; and (4) that the public interest would not be disserved by a permanent

injunction. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). The decision

to grant or deny permanent injunctive relief is an act of equitable discretion by the district

court. Id. In Spamhaus I, the Seventh Circuit found that “although a default judgment

establishes liability, it does not answer whether any particular remedy is appropriate,”

especially in the case of equitable relief. Spamhaus I, 500 F.3d at 604 (reversing the trial

court’s entry of a permanent injunction based only on the plaintiff’s success by default

and the failure of Spamhaus to interpose objections). The Seventh Circuit found a “more

substantial inquiry” by the district court was necessary prior to the entry of equitable relief

since the party seeking it had to demonstrate the inadequacy of legal relief. Id.

       The Seventh Circuit also found that the district court’s injunction in Spamhaus I

was not tailored to the scope of the violation. Id. at 605. The court stated:

        [T]the facts upon which the judgment is supported demonstrate only that at
       the time that Spamhaus initially posted that e360 was a “spammer”—the
       posting upon which the cause of action was based—the posting was false.
       That the label was false when originally posted does not mean that, applying
       Spamhaus' generally applicable criteria for determining what a spammer is,
       e360 ought to be given a free pass for all time. Rather, it simply means
       that, whatever the initial factual basis Spamhaus had used to list e360 on
       the [registry of known spammers], Spamhaus may not rely on that basis in
       the future. If Spamhaus were to discover additional evidence that e360
       meets the [registry’s] criteria and subsequently were to place e360 on the
       [registry] on the basis of that new evidence, Spamhaus would be entitled to
       a separate judicial determination that this new label is in fact false and that
       it is liable for defamation.

Id. at 605. Accordingly, the Court found that “[a]n injunction that bars Spamhaus from

referring to e360 as a spammer prospectively, without taking account of the actual
                                              9
    8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 10 of 12 - Page ID # 106



grounds for liability in this action, is not tailored to the scope of the violation.” Id.

(emphasis added). It also found the injunction's requirement that Spamhaus post notice

to the effect that the plaintiff is not a spammer could not be sustained for the same

reason—-whether the plaintiff was a spammer at the time of the injunction was not a fact

that had been determined by the default judgment. Id. (stating “[t]he fact determined by

the judgment is that e360 was not a spammer when Spamhaus so identified it on the date

of the action giving rise to the complaint.”).3

        An injunction in this case would similarly be limited to the status of the listing at the

time of the judgment. The plaintiff alleged that “[d]espite its representations that the

[domain block list] only contains the domain names of entities that send emails including

phishing, fraud, ‘419,’ malware, or viruses, Spamhaus nevertheless listed Database on

the [domain block list], in spite of the fact that Database has never partaken in any of the

prohibited actions that result in placement on the DBL.” ‘; Complaint. It thus appears that

prospective relief would not be tailored to the liability at issue.

         Database seeks an injunction that: a) requires Spamhaus to immediately and

permanently remove any reference to Database from any and all lists or registers it is

included in; b) requires Spamhaus to immediately post a notice on Spamhaus’s website

to inform persons that Database was erroneously included on the Domain Block List, that

Database is not, and has never been a spammer, and that Database is not engaged and

has not previously engaged, in any activity that would warrant its inclusion on the domain

block list; c) requires Spamhaus to refrain from placing Database on the domain block list



3Equitable relief was not addressed in Spamhaus II. No injunctive relief was awarded by the district court
on remand from Spamhaus I. See e360 Insight, LLC v. Spamhaus, No. 06 C 3958, 2010 WL 2403054, at
*8.

                                                   10
 8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 11 of 12 - Page ID # 107



in the future unless and until Spamhaus can establish the propriety of doing so to the

Court’s satisfaction, and obtain an order from this Court permitting Spamhaus to place

Database on the Domain Block List; and d) retains jurisdiction over this matter to enforce

Spamhaus’s compliance with the provisions listed above. Filing No. 1, Complaint. This

prayer for injunctive relief suffers the same infirmities as those found in Spamhaus I in

that the focus of the default is past inclusion on the list.

       Given that the factual allegations of the Complaint are deemed to have been

admitted by the nonresponding party, the past inclusion of Database on the domain block

list was wrongful. That is not to say that prospectively Spamhaus could not include

Database on the list, depending on Spamhaus’s standards and database’s conduct. As

for the requirement that Spamhaus prove “to the Court’s satisfaction” that Database

belongs on the list, the Court has no standards by which to gauge compliance with either

the law or the standards set by Spamhaus and/or other organization.

       In considering the factors under eBay Inc. v. MercExchange, L.L.C., 547 U.S. at

391, the Court finds that the plaintiff has not suffered an irreparable injury and that the

remedies available at law, to wit monetary damages, are inadequate to compensate for

the alleged injury. Since this is a default judgment, the Court has heard only from the

plaintiff. Accordingly, the Court cannot balance the hardships between the plaintiff and

defendant that would warrant a remedy in equity. Also, the Court cannot determine

whether the public interest would not be disserved by a permanent injunction.

       In Spamhaus I, the Seventh Circuit noted that “sensitive First Amendment issues

[are] presented in the context of permanent injunctions in defamation cases,” since

“permanent injunctions—i.e., court orders that actually forbid speech activities—are



                                              11
 8:19-cv-00423-JFB-CRZ Doc # 29 Filed: 05/05/20 Page 12 of 12 - Page ID # 108



classic examples of prior restraints.” Spamhaus I, 500 F.3d at 605-06. However, the

Court did not address the issue, expressing “no opinion on the Constitutional validity of

any new, narrowed injunctive relief the court might think appropriate after considering the

relevant factors.” Id. at 606. The plaintiff’s requested equitable relief in this case is at

least as broad as that imposed in Spamhaus I. This Court has not been presented with

a narrowly-drawn injunction that could pass constitutional muster.

       IT IS THEREFORE ORDERED:

       1.     The plaintiff’s motion for default judgment (Filing No. 13) is taken under

              advisement as to damages at law.

       2.     The record will remain open for 30 days to allow the plaintiff to provide an

              affidavit providing a calculation of its lost profits due to the defendant’s

              alleged tortious conduct.

       3.     The plaintiff’s motion for injunctive relief is denied.

       Dated this 5th day of May, 2020.



                                           BY THE COURT:


                                           s/ Joseph F. Bataillon
                                           Senior United States District Judge




                                              12
